CEO COMPENSATION

On September 22, 2005, the Compensation Committee of the Board of Directors of
Nu Skin Enterprises, Inc. (the “Company”) met and approved certain changes to
the compensation of M. Truman Hunt, the Chief Executive Officer of the Company,
as reflected in Mr. Hunt’s Employment Letter and the Company’s 2005 Executive
Incentive Plan (the “Plan”) based on its review of the Company’s performance and
Mr. Hunt’s current compensation levels. The Committee engaged an independent
compensation consultant to assist it in its review of Mr. Hunt’s compensation
package. Effective October 1, 2005, Mr. Hunt’s salary was increased to $665,000
and the Bonus Percentage Level under the Plan for Mr. Hunt was increased from
80% to 100% of his base salary. Under the terms of the Plan, the Bonus
Percentage Level represents the amount of the bonus if targeted performance
levels are achieved. The amount of bonus payable to Mr. Hunt under the Plan may
be more than this level to the extent performance exceeds the targeted
performance level. The Committee also revised the number of options to be
received by Mr. Hunt on an annual basis to 200,000.